Citation Nr: 0013077	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 6, 1996, to 
December 20, 1996.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1997 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1999, the 
Board remanded this claim for additional development of the 
evidence.



REMAND

In its April 1999 Remand, the Board requested that the 
veteran be accorded a VA examination in which, in part, the 
examiner would render findings as to the possible preservice 
manifestation of a left knee disability, and the potential 
inservice aggravation thereof.  As the veteran's accredited 
representative has noted, the report of the examination 
conducted pursuant to the Board's request does not set forth 
any such findings.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
such circumstances, the proper remedy is another remand.

Accordingly, this claim is REMANDED for the following:

1.  The veteran should be accorded a VA 
examination of his left knee by the 
appropriate specialist.  The examiner 
should initially identify the nature of 
any current left knee disability.  If a 
left knee disability is shown on 
examination, the examiner should 
ascertain whether that current left knee 
disability represents inservice 
aggravation of a preservice left knee 
disability, whether the current left knee 
disability is not etiologically related 
to the veteran's service, or whether any 
preservice left knee disability was 
resolved prior to service, or was 
otherwise unrelated to any left knee 
disability shown during service.


The veteran's claims folder and a copy of 
this Remand are to be furnished to the 
examiner for his or her review and 
referral prior to this examination.

2.  Upon completion of this examination, 
and receipt of the report thereof by the 
RO, the RO is to ensure that all 
development requested in this Remand with 
regard to that examination has been 
accomplished.  If it has not, the RO is 
to take appropriate steps to ensure that 
additional development, pursuant to this 
Remand, is undertaken.

3.  Thereafter, the RO should review the 
claim and determine whether service 
connection for a left knee disability can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of this case should 
be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




